Citation Nr: 0012478	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-32 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty for more than 25 years, 
retiring in May 1986.  The appellant is the widow of the 
veteran.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan which denied DIC benefits pursuant to 
38 U.S.C.A. § 1151.  

The appellant appeared at a hearing before the undersigned 
member of the Board in November 1999.  At the hearing the 
appellant submitted additional medical evidence along with a 
waiver of review of that evidence by the RO.

The appellant is represented by The American Legion.  The 
record also contains a November 1997 letter from a private 
attorney stating that he represented the appellant in her 
claim for dependency and indemnity compensation under the 
provisions of 38 U.S.C. § 1151.  However, in November 1999 
the appellant submitted a signed statement confirming that 
only The American Legion represented her before VA in this 
matter.

In July 1995, prior to his death, the veteran submitted a 
claim for increased ratings for his service-connected 
disabilities.  At the November 1999 hearing the appellant 
requested entitlement to accrued benefits.  This request is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Competent clinical opinion of record establishes that 
during a two year period prior to the veteran's death, VA 
failed to provide follow-up evaluation to determine the 
etiological pathology of the veteran's unresolved complaints 
of abdominal pain, when providing medication treatment 
specified for gastric irritation, ulcer or gastritis.

2.  Competent clinical opinion of record establishes that the 
developmental stage at which the veteran's fatal stomach 
cancer was diagnosed had clinical significance.


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 based upon VA treatment have been met.  38 
U.S.C.A. § 1151 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
apply only to claims for compensation under 38 U.S.C.A. § 
1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97.  As the appellant filed her claim prior to 
October 1, 1997, the law in effect prior to October 1, 1997 
governs, and the only issue before the Board is whether the 
veteran's death was caused or hastened by VA treatment.

While the appellant is not required to show negligence, error 
in judgment or other fault in the medical treatment furnished 
by VA to the veteran, she still has the burden of submitting 
cognizable evidence sufficient to justify a belief by a fair 
and impartial individual that it is at least as likely as not 
that the veteran's death was caused or hastened as the result 
of VA treatment.  38 U.S.C.A. §§ 1151, 5107(a).

Initially, the Board notes that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  All 
relevant facts have been properly developed for this appeal, 
and no further assistance to the appellant is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107.

At the November 1999 hearing the appellant testified that the 
veteran began having stomach problems in 1991.  She contends 
that the veteran's death resulted from, or was hastened by, 
the failure of VA physicians to diagnose the veteran's 
stomach cancer until it was too late to treat.  At the 
hearing the appellant's representative faulted a March 1997 
VA opinion for not considering that the veteran exhibited 
stomach cancer symptoms for years prior to diagnosis. 

In April 1993, the veteran complained of blood mixing with 
his stool.  Laboratory testing of the veteran's stool was 
positive for occult blood.  There was no active rectal 
bleeding.  Colonic polyps were identified by sigmoidoscopy in 
May 1993.  

July 1993 VA outpatient treatment records reveal that the 
veteran complained of pulsating abdominal pain for the past 
four days.  The diagnostic impressions included dyspepsia.  
Tagamet was prescribed.

A September 1993 VA outpatient record indicates complaints of 
stomach pain for the past few weeks.  The pain was crampy in 
nature mainly in the morning.  The veteran was prescribed 
Tagamet.

An April 1994 VA outpatient treatment record reveals that the 
veteran was noted to be taking Tagamet.  In May 1995, the 
veteran complained of epigastric pain, worse with food.  In 
June 1995, the veteran complained of pain under the left 
breast to the stomach which had been recurrent for "quite 
some time."  He stated the pain was sharp and constant.  It 
was noted as medical history that the veteran complained of 
mid-epigastric pain and had been previously seen for a 
similar complaint when he was told to have upper 
gastrointestinal studies completed.  On physical examination, 
the veteran's epigastrium was tender to percussion and 
palpation.  The diagnostic impression did not refer to 
epigastric symptoms, and no gastrointestinal follow-up was 
referred.

July and August 1995 VA hospitalization reports reveal it was 
noted that the veteran initially sought medical care 10 to 11 
months previously, with complaints of midepigastric pain.  He 
was empirically treated with antacids and H2 blockers without 
relief.  Four months previously the pain began worsening, 
associated with weight loss, weakness and black stools.  In 
July 1995 the veteran had an esophagogastroduodenoscopy and a 
CT scan.  These revealed gastric carcinoma with metastatic 
lesions to the liver.  

The veteran's death certificate reveals that the veteran died 
in September 1995 from a pulmonary embolism, as a consequence 
of bilateral deep venous thrombosis, due to metastatic 
adenocarcinoma of the stomach.  The approximate interval 
between onset of the adenocarcinoma and death was noted to be 
four months.  

The veteran's medical records were examined by a VA chief of 
gastroenterology in March 1997.  He provided a summary of the 
medical record consistent with that noted above.  The VA 
chief of gastroenterology was of the opinion that although 
there was a two month period between a request for GI 
consultation in May 1995 and the veteran's subsequent 
diagnosis of metastatic gastric cancer in July 1995, he did 
not think that the period of time had any direct affect on 
the ultimate diagnosis or extent of disease.  The VA 
consultant opined that it was difficult to determine whether 
an earlier commencement of chemotherapy would have had any 
benefit in avoiding the subsequent bleeding diathesis of the 
veteran.  He doubted that any significant benefit would have 
been gained and did not believe that the two month delay in 
the cancer diagnosis hastened the veteran's death.

The claims file contains a December 1997 statement from 
Nikita Tregubov, M.D.  Dr. Tregubov who gave a synopsis of 
the veteran's medical history which was almost identical to 
that provided by the VA chief of gastroenterology in March 
1997, and noted review of the March 1997 opinion of the VA 
chief of gastroenterology.  Dr. Tregubov stated that gastric 
cancer is difficult to diagnose and usually there is some 
spread of the tumor at the time of diagnosis.  It was noted 
that even if chemotherapy or other therapy would be done 
following the detection of the cancer, it would be only 
palliative, and the patient would die within a short period.  
It was observed that the veteran's stomach cancer definitely 
was not operable since the tumor had spread through the 
stomach.  Dr. Tregubov noted that it would be of interest to 
see how long the veteran had had abdominal discomfort.  In 
this regard, it was noted that unless detected in the early 
stages, gastric cancer is usually fatal.  She noted that 
since a colonoscopy was done approximately three years 
earlier, definitely some symptoms of the disease were 
present.  She further noted that she would need the records 
dating back at least a year to determine if the VA physicians 
were negligent.  

In a March 1998 letter Dr. Tregubov stated that she had 
reviewed the veteran's medical records and noted a summary of 
the veteran's pertinent medical history from 1993 essentially 
consistent with that outlined above.  Dr. Tregubov observed 
that the veteran had had symptoms of abdominal pain dating 
back to 1993, that specific medication was given to the 
veteran which were used only for gastric irritations, ulcers 
or gastritis, and that no real follow-up was done on that.  
She noted that the VA had treated the veteran's gastric 
symptoms with medication for two years without doing any 
appropriate studies to evaluate the cause of his problem, 
such as a gastroscopy or an upper GI series.  Therefore, in 
Dr. Tregubov's opinion, adequate care of the veteran was 
lacking.  It was elaborated that a diagnosis of dyspepsia is 
a working diagnosis and has to be supported by appropriate 
studies.  It was Dr. Tregubov's opinion that the treatment of 
the veteran was not up to standard.

While the appellant has testified that the veteran's death 
would have been prevented or delayed if VA physicians had 
correctly diagnosed the veteran's stomach cancer earlier as a 
layperson she is not competent to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

The Board notes that competent clinical opinions of record by 
two physicians are probative of whether VA treatment caused 
or hastened the veteran's death, without a determination of 
VA negligence.  The medical records reviewed which served as 
the basis for each opinion were essentially the same.  
However, Dr. Tregubov's December 1997 opinion was made in 
light of, and with the additional consideration of, the March 
1997 opinion by the VA chief of gastroenterology.  The VA 
chief of gastroenterology, in March 1997, concluded that the 
episodes of abdominal discomfort for which the veteran had 
been seen on multiple occasions, and evaluated with a 
colonoscopy, in April and May 1993, were non-dyspeptic in 
nature.  However, as noted in the December 1997 statement, 
Dr. Tregubov observed that the specific medication given to 
the veteran thereafter for symptoms of abdominal pain dating 
back to July 1993 were used only for gastric irritations, 
ulcers or gastritis.  It was further observed that no 
standard medical follow-up had been done, and that the VA had 
provided treatment of the veteran's gastric symptoms with 
medication for two years without doing any appropriate study 
to evaluate the cause of the problem.  The VA chief of 
gastroenterology also noted there had been a two month period 
between the request for GI consultation, in May 1995, when 
the veteran reported no relief of his symptoms with Zantac, 
and the subsequent diagnosis of metastatic gastric cancer in 
July 1995.  While the VA chief of gastroenterology could not 
attribute that two month delay to any direct effect on the 
extent of the disease, he was unable to rule out whether 
earlier treatment of the cancer would have had any benefit, 
although he doubted and "significant" benefit would have 
been gained.

As noted above, competent clinical opinion of record notes 
that gastric cancer is a rapidly developing cancer and is 
usually fatal, unless detected in the early stages.  The 
record is clear the veteran's cancer was fatal and was not 
detected in its early stages as it had spread through the 
stomach, metastasized to the liver and was not operable when 
diagnosed.  Hence, although the VA chief of gastroenterology 
was unable to rule out whether an earlier commencement of 
chemotherapy would have been of any benefit, Dr. Tregubov's 
opinion suggests that stomach cancer may not be fatal if 
detected in its early stages.  Hence, competent clinical 
opinion establishes that time is of the essence in detecting 
this rapidly developing cancer, and that any delay in 
detection may not be said to be of no consequence.  Hence, 
the Board finds that the evidence is in equipoise as to 
whether the VA's failure to provide standard medical 
diagnostic follow-up to identify the cause of his problem, 
when treating gastric symptoms for a two year period prior to 
the veteran's death due to gastric cancer, resulted in 
initial detection of the fatal cancer in its later stages, 
and thereby caused or hastened the fatal consequences of the 
stomach cancer.  With resolution of doubt in the appellant's 
favor, the Board finds that the evidence supports a finding 
that DIC benefits pursuant to the provisions of 38 U.S.C. 
§ 1151, as in effect prior to October 1, 1997, are warranted.



ORDER

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 is granted.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

